Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 11, 14, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beane et al. (US Pub. No. 20170169401), hereinafter referred to as Beane. 
Referring to claim 1, Beane discloses a method comprising: 
electrically connecting a mobile device (mobile device 120, fig. 1) to a USB port (USB port 118, fig. 1) of a host system (host 130, fig. 1); 
uniquely identifying the USB port and a type of the mobile device attached to the USB port (identified the target device, para. 0023);  
adjusting electrical performance of the USB port based on identified device type and desired function (when a target USB device is connected to a USB host, evaluation device, the host (e.g., the host USB controller) typically queries the target device with a GET_DESCRIPTOR query, which is specific to USB connections, para. 0071);  
identifying a current state of the mobile device (receive detailed information about the target device 120, para. 0075);  
establishing a serial connection between the mobile device (USB port 118, fig. 1) and the host system (host 130, fig. 1); and 
performing diagnostics and device provisioning functions for the mobile device (perform tests to gauge the condition of the target device 120, para.  0074). 

As to claim 4, Beane discloses the method of claim 1, further comprising providing power to the mobile device through a USB the cable connected between the host system and the mobile device (power 266, fig. 2).  

As to claim 5, Beane discloses the method of claim 1, wherein identifying a current state of the mobile device further comprises determining available data connection types for the mobile device (with a GET_DESCRIPTOR query, which is specific to USB connections, para. 0071).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 – 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beane et al. (US Pub. No. 20170169401), hereinafter referred to as Beane in view of Hollis et al. (US Pub. No. 20140066192), hereinafter referred to as Hollis. 

As to claim 7, Beane does not explicitly disclose the method of claim 1, further comprising: retrieving, from the mobile device, a serial number of a component installed in the mobile device; and determining the component is an originally installed component of the mobile device.
Hollis discloses, what Beane lacks, retrieving, from the mobile device, a serial number of a component installed in the mobile device (inventory list); and determining the component is an originally installed component of the mobile device (authenticating an inventory list of the components installed on casino gambling devices, para. 0007). 
Beane and Hollis are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Beane and Hollis before him or her, to modify the system of Beane to include the method of inventory tracking of Hollis. 
	The suggestion/motivation for doing so would have been to improve the maintenance of a device system by tracking its original components and determine accurate resale value. 
Therefore, it would have been obvious to combine Beane with Hollis to obtain the invention as specified in the instant claim(s).

As to claim 8, Hollis discloses the method of claim 1, further comprising: obtaining a list of serial numbers of components installed in the mobile device; determining, for each of such installed components, whether each respective component was originally installed at time of manufacture of the mobile device (authenticating an inventory list of the components installed on casino gambling devices, para. 0007).  

As to claim 9, Beane discloses the method of claim 8, further comprising: determining a resale value (query a pricing data structure or service to obtain a current price for the target device 120 based on that determination, para. 0057) of the mobile device based upon at least whether a respective component was originally installed at time of manufacture of the mobile device (authenticating an inventory list of the components installed on casino gambling devices, para. 0007, disclosed by Hollis).  

As to claim 10, Beane discloses the method of claim 8, further comprising: planning a repair or upgrade value (query a pricing data structure or service to obtain a current price for the target device 120 based on that determination, para. 0057) of the mobile device based upon at least whether a respective component was originally installed at time of manufacture (authenticating an inventory list of the components installed on casino gambling devices, para. 0007, disclosed by Hollis). 

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beane et al. (US Pub. No. 20170169401), hereinafter referred to as Beane in view of Kedem et al. (US Pub. No. 20080154404), hereinafter referred to as Kedem. 

As to claim 2, Kedem discloses, what Beane lacks, the method of claim 1, wherein adjusting electrical performance of the USB port comprises adjusting a resistance in a USB cable (user-adjustable resistance, para. 0012) between the mobile device and the host system.  
Beane and Kedem are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Beane and Kedem before him or her, to modify the system of Beane to include the user-adjustable resistance of Kedem. 
	The suggestion/motivation for doing so would have been to allow adjustability to a peripheral device. 
Therefore, it would have been obvious to combine Kedem with Beane to obtain the invention as specified in the instant claim(s).

	
As to claim 3, Kedem discloses the method of claim 2, wherein the method comprises switching a device state of the mobile device in response to identifying a current device state of the mobile device is not one of recovery mode or download mode (download of multimedia files according to a predefined rule, para. 0011).  

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beane et al. (US Pub. No. 20170169401), hereinafter referred to as Beane in view of Feng et al. (US Pub. No. 20050154799), hereinafter referred to as Feng. 

As to claim 6, Feng discloses, what Beane lacks, the method of claim 1, wherein the serial connection between the mobile device and the host system comprises one of a USB protocol (USB 56, fig. 5) and an RS-232 protocol (RS 232 54, fig. 5).  

Beane and Feng are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Beane and Feng before him or her, to modify the system of Beane to include the USB and RS 232 of Feng. 
	The suggestion/motivation for doing so would have been to use a known protocols to improve user experience. 
Therefore, it would have been obvious to combine Feng with Beane to obtain the invention as specified in the instant claim(s).

Claim 16 recites the corresponding limitation of claim 6. Therefore, they are rejected accordingly.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
Applicant's argument:
[Remarks, p. 7] Beane does not disclose “adjusting electrical performance of the USB port.”

Examiner’s response:
Electrical performance is very broad because simple communication through a port changes its electrical performance (e.g. amps, volts, watts). Furthermore, Beane disclose “evaluator hub can then electrically interrogate and evaluate the customer's mobile device,” para. 0014.

Applicant's argument:
[Remarks, p. 10] Beane does not disclose “power to the mobile device through a USB the cable connected between the host system and the mobile device.”
Examiner’s response:
Beane discloses “facility power for operation of the various electrical components associated with the evaluator input device 110,” para. 0030. Facility power also implies that it can provide power to any device that is plug into its input. 

Applicant's argument:
[Remarks, p. 12] Beane failed to disclose the limitations of claim 9.

Examiner’s response:
As to claim 9, Beane discloses the method of claim 8, further comprising: determining a resale value (query a pricing data structure or service to obtain a current price for the target device 120 based on that determination, para. 0057) of the mobile device based upon at least whether a respective component was originally installed at time of manufacture of the mobile device (authenticating an inventory list of the components installed on casino gambling devices, para. 0007, disclosed by Hollis).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Beane and Hollis before him or her, to modify the system of Beane to include the method of inventory tracking of Hollis. 
	The suggestion/motivation for doing so would have been to improve the maintenance of a device system by tracking its original components and determine accurate resale value. 
Therefore, it would have been obvious to combine Beane with Hollis to obtain the invention as specified in the instant claim(s).



Applicant's argument:
[Remarks, p. 15] Beane failed to disclose the limitations of claim 10.

Examiner’s response:
As to claim 10, Beane discloses the method of claim 8, further comprising: planning a repair or upgrade value (query a pricing data structure or service to obtain a current price for the target device 120 based on that determination, para. 0057) of the mobile device based upon at least whether a respective component was originally installed at time of manufacture (authenticating an inventory list of the components installed on casino gambling devices, para. 0007, disclosed by Hollis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Beane and Hollis before him or her, to modify the system of Beane to include the method of inventory tracking of Hollis. 
	The suggestion/motivation for doing so would have been to improve the maintenance of a device system by tracking its original components and determine accurate resale value. 
Therefore, it would have been obvious to combine Beane with Hollis to obtain the invention as specified in the instant claim(s).

For the reasons given above, examiner respectfully maintains the previous rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edmondson et al. (US Pub. No. 20150206200) discloses a system for reclaiming the value of electronic device. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184